Mr. Chief Justice Waite
delivered the opinion of the court.
The writ of error in this case was not made returnable on any particular day. This, if the defect is not cured by amendment, entitles .the defendant in error to a dismissal, but the plaintiff in error asks leave, under the authority of sec. 1005, Rev. Stat., to amend the writ by inserting the proper return day. That leave we grant, and therefore overrule the motion to dismiss, but on looking into the record we find the case was manifestly brought here for delay only. All the questions presented are so frivolous as not to need further argument. The motion to affirm is granted.

Judgment affirmed.